 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    DERRICK SIMPSON,                                   Case No. 2:15-cv-00254-RFB-DJA
10                                        Plaintiff,                        ORDER
11           v.
12    F. AGATONE, et al.,
13                                     Defendants.
14
15          Before the Court for consideration is the Report and Recommendation (ECF No. 29) of the

16   Honorable Daniel J. Albregts, United States Magistrate Judge, entered January 7, 2020.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. Id.; D. Nev. Civ. R.

20   IB 3-2(a). When written objections have been filed, the district court is required to “make a de

21   novo determination of those portions of the report or specified proposed findings or

22   recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also D. Nev. Civ. R. IB

23   3-2(b). Where a party fails to object, however, a district court is not required to conduct “any

24   review,” de novo or otherwise, of the report and recommendations of a magistrate judge. Thomas

25   v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due by January

26   21, 2020. No objections have been filed. The Court has reviewed the record in this case and

27   concurs with the Magistrate Judge’s recommendations.

28   //
 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 29) is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that this case proceed on the operative Amended
 4   Complaint claims as outlined in the Court’s Order (ECF No. 20) and Plaintiff’s Motion for Leave
 5   to File a Second Amended Complaint (ECF No. 27) is DENIED.
 6          The Court Clerk is directed to mail a copy of this order to Plaintiff.
 7
            DATED: February 11, 2020.
 8
                                                          _____________________________
 9                                                        RICHARD F. BOULWARE, II
10                                                        United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
